DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/138359 to Duschek (Duschek).
In reference to claim 1, Duschek teaches a refrigerator (FIG. 4 and 5; par 0006) comprising a camera (12, FIG. 1-5; par 0007); a thermal imaging camera (14, FIG. 1-5; par 0007); a display (102, FIG. 1-5); and a processor configured to acquire an image that photographed the inside of the refrigerator through the camera (par 0017; processing device), identify an object included in the acquired image (par 0017), acquire information on the temperature of the identified object based on a thermal image that photographed the inside of the refrigerator through the thermal imaging camera (par 0011), and control the display to display information on the identified object and information on the temperature of the identified object (page 25, lines 5-30 and page 26, lines 1-3).
	In reference to claim 2, Duschek teaches the system as explained in the rejection of claim 1, and Duschek additionally teaches wherein the processor is configured to identify the object by inputting an image acquired through the camera into an artificial intelligence model (inherent in the design of the processing device, par 0017).
In reference to claim 4, Duschek teaches the system as explained in the rejection of claim 1, and Duschek additionally teaches wherein the processor is configured to display an area corresponding to the object in the thermal image (58, FIG. 1-5) acquired through the thermal imaging camera (14, FIG. 1-5) by overlapping the area with an area corresponding to the object in the image acquired through the camera (inherent in the design of the processing device, par 0017).
In reference to claim 5, Duschek teaches the system as explained in the rejection of claim 1, and Duschek additionally teaches wherein the processor (par 0017) is configured to based on the object being an object which becomes a subject of predetermined concentration cooling based on a user command (via display 102, FIG. 1-5), provide relatively more cold air in the area wherein the object is located than the other areas inside the refrigerator (par 0009, 0013, 0030 and 0031).
In reference to claims 8, 9, 11 and 12, they claim the method of providing and configuring the apparatus of claims 1, 2, 4 and 5, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1, 2, 4 and 5 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duschek.
In reference to claims 3 and 10, Duschek teaches the system and method as explained in the rejection of claims 2 and 9, respectively, but does not teach wherein the processor is configured to identify the name of the object by using the artificial intelligence model, and display information on the name of the object on the image acquired through the camera.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various identifying methods employing name of the detected image as an identifier to be obvious in order to provide a clear identification of the object to the user.
Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
6/18/2022